Name: Commission Implementing Regulation (EU) 2016/1141 of 13 July 2016 adopting a list of invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: natural environment;  environmental policy;  international trade
 Date Published: nan

 14.7.2016 EN Official Journal of the European Union L 189/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1141 of 13 July 2016 adopting a list of invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1143/2014 of the European Parliament and of the Council of 22 October 2014 on the prevention and management of the introduction and spread of invasive alien species (1), and in particular of Article 4(1) thereof, Whereas: (1) Regulation (EU) No 1143/2014 provides that a list of invasive alien species of Union concern (the Union list) is to be adopted on the basis of the criteria laid down in Article 4(3) thereof and meeting the conditions laid down in Article 4(6), which stipulates that the implementation costs, the cost of inaction, the cost-effectiveness and the socioeconomic aspects must be given due consideration. (2) The Commission has concluded on the basis of the available scientific evidence and the risk assessments carried out pursuant to Article 5(1) of Regulation (EU) No 1143/2014 that all criteria set out in Article 4(3) of that Regulation are met for the following invasive alien species: Baccharis halimifolia L, Cabomba caroliniana Gray, Callosciurus erythraeus Pallas, 1779, Corvus splendens Viellot, 1817, Eichhornia crassipes (Martius) Solms, Eriocheir sinensis H. Milne Edwards, 1854, Heracleum persicum Fischer, Heracleum sosnowskyi Mandenova, Herpestes javanicus Ã . Geoffroy Saint-Hilaire, 1818, Hydrocotyle ranunculoides L. f., Lagarosiphon major (Ridley) Moss, Lithobates (Rana) catesbeianus Shaw, 1802, Ludwigia grandiflora (Michx.) Greuter & Burdet, Ludwigia peploides (Kunth) P.H. Raven, Lysichiton americanus HultÃ ©n and St. John, Muntiacus reevesi Ogilby, 1839, Myocastor coypus Molina, 1782, Myriophyllum aquaticum (Vell.) Verdc., Nasua nasua Linnaeus, 1766, Orconectes limosus Rafinesque, 1817, Orconectes virilis Hagen, 1870, Oxyura jamaicensis Gmelin, 1789, Pacifastacus leniusculus Dana, 1852, Parthenium hysterophorus L., Perccottus glenii Dybowski, 1877, Persicaria perfoliata (L.) H. Gross (Polygonum perfoliatum L.), Procambarus clarkii Girard, 1852, Procambarus fallax (Hagen, 1870) f. virginalis, Procyon lotor Linnaeus, 1758, Pseudorasbora parva Temminck & Schlegel, 1846, Pueraria montana (Lour.) Merr. var. lobata (Willd.) (Pueraria lobata (Willd.) Ohwi), Sciurus carolinensis Gmelin, 1788, Sciurus niger Linnaeus, 1758, Tamias sibiricus Laxmann, 1769, Threskiornis aethiopicus Latham, 1790, Trachemys scripta Schoepff, 1792, Vespa velutina nigrithorax de Buysson, 1905. (3) The Commission has also concluded that those invasive alien species meet all of the conditions set out in Article 4(6) of Regulation (EU) No 1143/2014. In particular, some of those species are already established in the territory of the Union or even widely spread in certain Member States and there may be cases where it is not possible to eradicate such species in a cost-effective manner. However, it is appropriate to include those species in the Union list, as there are other cost-effective measures that can be implemented: to prevent new introductions or further spread in the territory of the Union; to promote early detection and rapid eradication of species where they are not yet present or not yet widely spread; and to manage them, as appropriate to the specific circumstances of the Member States concerned, including by fishing, hunting or trapping, or any other type of harvesting for consumption or export, provided that these activities are carried out within a national management programme. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Invasive Alien Species, HAS ADOPTED THIS REGULATION: Article 1 The list set out in the Annex to this Regulation shall constitute the initial list of invasive alien species of Union concern pursuant to Article 4(1) of Regulation (EU) No 1143/2014. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 35. ANNEX LIST OF INVASIVE ALIEN SPECIES OF UNION CONCERN Species CN codes for live specimens CN codes for parts that can reproduce Categories of associated goods (i) (ii) (iii) (iv) Baccharis halimifolia L. ex 0602 90 49 ex 0602 90 45 (rooted cuttings and young plants) ex 1209 99 99 (seeds) Cabomba caroliniana Gray ex 0602 90 50 ex 1209 99 99 (seeds) Callosciurus erythraeus Pallas, 1779 ex 0106 19 00  Corvus splendens Viellot, 1817 ex 0106 39 80 ex 0407 19 90 (fertilised eggs for incubation) Eichhornia crassipes (Martius) Solms ex 0602 90 50 ex 1209 30 00 (seeds) Eriocheir sinensis H. Milne Edwards, 1854 ex 0306 24 80  Heracleum persicum Fischer ex 0602 90 50 ex 1209 99 99 (seeds) (6) Heracleum sosnowskyi Mandenova ex 0602 90 50 ex 1209 99 99 (seeds) Herpestes javanicus Ã . Geoffroy Saint-Hilaire, 1818 ex 0106 19 00  Hydrocotyle ranunculoides L. f. ex 0602 90 50 ex 1209 99 99 (seeds) Lagarosiphon major (Ridley) Moss ex 0602 90 50  Lithobates (Rana) catesbeianus Shaw, 1802 ex 0106 90 00  Ludwigia grandiflora (Michx.) Greuter & Burdet ex 0602 90 50 ex 1209 99 99 (seeds) Ludwigia peploides (Kunth) P.H. Raven ex 0602 90 50 ex 1209 99 99 (seeds) Lysichiton americanus HultÃ ©n and St. John ex 0602 90 50 ex 1209 99 99 (seeds) Muntiacus reevesi Ogilby, 1839 ex 0106 19 00  Myocastor coypus Molina, 1782 ex 0106 19 00  Myriophyllum aquaticum (Vell.) Verdc. ex 0602 90 50 ex 1209 99 99 (seeds) Nasua nasua Linnaeus, 1766 ex 0106 19 00  Orconectes limosus Rafinesque, 1817 ex 0306 29 10  Orconectes virilis Hagen, 1870 ex 0306 29 10  Oxyura jamaicensis Gmelin, 1789 ex 0106 39 80 ex 0407 19 90 (fertilised eggs for incubation) Pacifastacus leniusculus Dana, 1852 ex 0306 29 10  Parthenium hysterophorus L. ex 0602 90 50 ex 1209 99 99 (seeds) (5), (7) Perccottus glenii Dybowski, 1877 ex 0301 99 18 ex 0511 91 90 (fertile fish eggs for hatching) (1), (2), (3), (4) Persicaria perfoliata (L.) H. Gross (Polygonum perfoliatum L.) ex 0602 90 50 ex 1209 99 99 (seeds) (5), (11) Procambarus clarkii Girard, 1852 ex 0306 29 10  Procambarus fallax (Hagen, 1870) f. virginalis ex 0306 29 10  Procyon lotor Linnaeus, 1758 ex 0106 19 00  Pseudorasbora parva Temminck & Schlegel, 1846 ex 0301 99 18 ex 0511 91 90 (fertile fish eggs for hatching) (1), (2), (3), (4) Pueraria montana (Lour.) Merr. var. lobata (Willd.) (Pueraria lobata (Willd.) Ohwi) ex 0602 90 50 ex 1209 99 99 (seeds) Sciurus carolinensis Gmelin, 1788 ex 0106 19 00  Sciurus niger Linnaeus, 1758 ex 0106 19 00  Tamias sibiricus Laxmann, 1769 ex 0106 19 00  Threskiornis aethiopicus Latham, 1790 ex 0106 39 80 ex 0407 19 90 (fertilised eggs for incubation) Trachemys scripta Schoepff, 1792 ex 0106 20 00  Vespa velutina nigrithorax de Buysson, 1905 ex 0106 49 00  (8), (9), (10) Notes to the table: Column (i): Species This column indicates the scientific name of the species. Synonyms are included in parenthesis. Column (ii): CN codes for live specimens. This column indicates the Combined Nomenclature (CN) codes for the live specimens. The goods classified under the CN codes in this column shall be subject to official controls under Article 15 of Regulation (EU) No 1143/2014. The CN, established by Regulation (EEC) No 2658/87, is based on the international Harmonized Commodity Description and Coding System (HS) drawn up by the Customs Cooperation Council, now the World Customs Organization (WCO), adopted by the International Convention, concluded in Brussels on 14 June 1983 and approved on behalf of the European Economic Community by Council Decision 87/369/EEC (1) (the HS Convention). The CN reproduces the headings and subheadings of the HS to six digits, with only the seventh and eighth figures creating further subheadings which are specific to it. Where only certain specified products under any four, six or eight digit code are required to be submitted to checks and no specific subdivision under this code exists in the CN, the code is marked ex (for example, ex 0106 49 00, as CN code 0106 49 00 comprises all other insects and not only the insect species that figure in the table). Column (iii): CN code for parts that can reproduce This column indicates, where relevant, the Combined Nomenclature (CN) codes for the parts of the species that can reproduce. See also the note for column (ii). The goods classified under the CN codes in this column shall be subject to official controls under Article 15 of Regulation (EU) No 1143/2014. Column (iv): Categories of associated goods This column indicates, where relevant, the CN codes of goods with which the invasive alien species are generally associated. The goods classified under the CN codes in this column are not subject to official controls under Article 15 of Regulation (EU) No 1143/2014. See also the note for column (ii). In particular, the numbers mentioned in column (iv) refer to the CN codes below: (1) 0301 11 00: Ornamental freshwater fish (2) 0301 93 00: Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus) (3) 0301 99 11: Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (4) 0301 99 18: Other freshwater fish (5) ex 0602: Plants for planting with growing media (6) 1211 90 86: Other plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered (7) ex 2530 90 00: Soil and growing media (8) 4401: Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms (9) 4403: Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared (10) ex 6914 90 00: Ceramic pots for gardening (11) ex Chapter 10: Cereal seeds for sowing (1) OJ L 198, 20.7.1987, p. 1.